Case 4:19-cv-00243-TCK-FHM Document 98 Filed in USDC ND/OK on 10/27/20 Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF OKLAHOMA

    DOUBLE EAGLE ALLOYS, INC.,
                               Plaintiff,
    vs.                                           Case No. 19-CV-243-TCK-FHM
    MICHAEL HOOPER and ACE ALLOYS,
    LLC.,
                               Defendants.

                                    OPINION AND ORDER

          Defendants’ Motion for Sanctions, [Dkt. 74], and Plaintiff’s Motion to Compel, [Dkt.

   75], have been fully briefed and are ripe for decision.

          Some context is required to address the current motions. On March 22, 2019,

   Defendant Michael Hooper downloaded some files from Plaintiff who was his employer at

   the time. Defendant Hooper left his employment with Plaintiff and went to work for

   Defendant Ace Alloys on April 8, 2019. This case was filed on May 19, 2019. On August

   28, 2019, the Court entered the parties’ agreed order that recited the downloaded

   information had been deleted and no use would be made of the information. The remaining

   claim in the case is Plaintiff’s claim for damages resulting from Defendants’ alleged use of

   the downloaded information to secure sales from Plaintiff’s clients. Based on the foregoing,

   the possible use of the downloaded information that Plaintiff claims is trade secret

   information could have taken place from April 8, 2019 to August 28, 2019, a period of just

   over four and a half months.

          On May 15, 2020, the Court entered an order resolving three discovery motions.

   [Dkt. 63]. At the time the order was written, Defendants no longer had access to the

   downloaded information that is the subject of the lawsuit and Plaintiff refused to produce
Case 4:19-cv-00243-TCK-FHM Document 98 Filed in USDC ND/OK on 10/27/20 Page 2 of 6




   more than a file list to Defendants. Defendants thus had no way to evaluate whether the

   downloaded information could even constitute trade secret information.

          The Court entered the May 15 discovery order in an effort to streamline discovery

   and forestall future disputes. The Court took into account the short time frame during which

   any use could have been made of the downloaded information and the parties’ reluctance

   to share information with a direct competitor. The order staged discovery, requiring Plaintiff

   to first produce the files it contended were confidential, and explain how Plaintiff contends

   the information was used to harm it. Plaintiff was further required to specify the amount of

   damage claimed as a result of the alleged use of its information. Once that information was

   disclosed, Plaintiff was entitled to discover information about Defendants’ business

   activities related to Plaintiff’s claims. [Dkt. 63, p. 2].

          The order specified Plaintiff was required to:

                  provide precisely what it considers to be confidential or trade
                  secret information that forms the basis of its claims, the specific
                  use which Defendants made of the information, and the basis
                  for its claims of damages.

   [Dkt. 63, p. 3]. The Court reiterated that Plaintiff was required to “disclose the factual basis

   for its claims and for its damage calculations,” [Dkt. 63, p. 5], and to describe in detail the

   confidential information on which it is relying for its claims, [Dkt. 63, p. 8]. Following

   Plaintiff’s disclosure of the information required by the order, Defendants were to produce

   all sales by Defendants to a list of 18 of Plaintiff’s customers and to produce all written

   communication from Defendant Michael Hooper to those same customers during the four

   and a half month time frame at issue. [Dkt. 63, p. 8].




                                                    2
Case 4:19-cv-00243-TCK-FHM Document 98 Filed in USDC ND/OK on 10/27/20 Page 3 of 6




          The Court’s order was broader than the particular discovery requests at issue. The

   Court’s general comments were intended to state in clear terms what the parties were both

   being required to produce, provide a rationale for the resolution of the parties’ specific

   discovery disputes, and to guide the scope of future discovery. Unfortunately, rather than

   serving to narrow the parties’ dispute, the order appears to have expanded the basis for

   disagreement which has resulted in the two motions under consideration.

                          Defendants’ Motion for Sanctions [Dkt. 74]

          Defendants seek sanctions against Plaintiff for failing to comply with the order.

   Defendants contend Plaintiff did not specify what it considers to be trade secret information

   as ordered, but produced documents and identified broad categories of information.

   Further Plaintiff did not identify any specific information allegedly used by Defendants to

   obtain customers.      The Court has reviewed Plaintiff’s Fourth Set of Supplemental

   Responses, [Dkt. 74-2], and finds that the information supplied in response to Interrogatory

   No. 2, [Dkt. 74-2, pp. 3-7], does not describe in detail what Plaintiff contends is trade secret

   information. Although Plaintiff’s production of documents and identification of files may

   satisfy Plaintiff’s obligations under Fed.R.Civ.P. 33(d), it does not satisfy the intent of the

   Court’s order which was for Plaintiff to describe in detail and identify what it considers to

   be confidential customer information and trade secret information.            Considering the

   allegations in Plaintiff’s Complaint, the short period of time involved, and the proof required

   for Plaintiff’s claims, the Court finds that the burden to Plaintiff is not too onerous. See

   Oklahoma Land Holdings, LLC v. BMR II, LLC, No. CIV-17-1036-D, 2020 WL 4284806, at

   *10–11 (W.D. Okla. July 27, 2020) (setting out definition of trade secret and elements of

   Plaintiff’s claims).   Although the ultimate determination as to whether information

                                                  3
Case 4:19-cv-00243-TCK-FHM Document 98 Filed in USDC ND/OK on 10/27/20 Page 4 of 6




   constitutes a trade secret is made by the trier of fact, id. at * 11, the Court finds that the

   alleged trade secret information must be specifically identified in advance of that

   determination.

          To be clear, Plaintiff is required to describe in detail and identify the confidential

   customer information and trade secret information upon which its claims are based.

          With regard to the specific use made of the information, Plaintiff has stated its belief

   that Defendants used its price quotations, DEA margins, price specifications, and parts

   drawings for these four clients: K&B; Borets; Alkhorayef; and Taylor Valve. [Dkt. 74-2, p.

   8]. Plaintiff represented it has no further knowledge about information used with these four

   clients and no specific knowledge about use of information with the other fourteen Plaintiff

   named. Id. at 9.

          Defendants assert that Plaintiff’s August 10 Interrogatory Supplement did not identify

   a single price quote, drawing, specification, or margin that it contends Defendants used to

   obtain business from the named customers at the expense of Plaintiff. [Dkt. 74, p. 14].

   The Court reads Plaintiff’s response to mean it believes but does not know whether any of

   its allegedly trade secret or confidential information was actually used with the four named

   clients. Plaintiff cannot be faulted for that admission.

          Plaintiff asserts that it disclosed the factual basis for its claims and for its damage

   calculations in its Second Amended Response to Interrogatory No. 13. [Dkt. 74-3, p. 2].

   That response is not appended to the parties’ papers so the Court cannot assess whether

   the response adequately fulfills Plaintiff’s obligations under the order. However, Plaintiff

   was previously cautioned that it could not rely on any information not disclosed in

   discovery.   [Dkt. 63, p. 3].    Since Plaintiff was directly ordered to provide specific

                                                 4
Case 4:19-cv-00243-TCK-FHM Document 98 Filed in USDC ND/OK on 10/27/20 Page 5 of 6




   information and since Plaintiff represents it provided that information in its Second

   Amended Response to Interrogatory No. 13, the Court will accept Plaintiff’s representation

   that it has given a complete response. Therefore, in light of the May 15 order, absent a

   strong showing of good cause for the failure to make a more complete disclosure, Plaintiff’s

   proof of damages is limited to the information contained in its Second Amended Response

   to Interrogatory No. 13.

          The Court finds that Plaintiff did not fully comply with the May 15 order. Since there

   may have been room for interpretation of that order, and since Defendants have not

   demonstrated prejudice that cannot be rectified by Plaintiff’s production of the information

   ordered herein, Defendants’ Motion for Sanctions, [Dkt. 74], is denied.

                              Plaintiff’s Motion to Compel [Dkt. 75]

          Pursuant to the Court’s order, after Plaintiff provided the required discovery,

   Defendants were required to produce all sales by Defendants to the eighteen customers

   Plaintiff listed and to provide all written communications from Defendant Hooper to that list

   of customers for the time period from April 8, 2019 to August 28, 2019. Defendants take

   the position that the order limited its responsibility to produce sales and communications

   only to the four customers named by Plaintiff as ones with whom Plaintiff believed

   Defendants had made use of the disputed information. Responsive information for the four

   customers has been produced. Responsive information for the remaining 14 customers

   has not been produced.

          The Court did not intend to limit Defendants’ response to the four customers. The

   Court intended the eighteen customers were to represent the universe of possible

   customers for whom information would have to be provided subject to Plaintiff’s decision

                                                5
Case 4:19-cv-00243-TCK-FHM Document 98 Filed in USDC ND/OK on 10/27/20 Page 6 of 6




   to limit that number by determining it would not produce information from its files related

   to particular clients. [Dkt. 63, p. 3]. Defendants represent that Plaintiff’s production did not

   include files related to customers Apergy and Extract. [Dkt. 74, p. 8; Dkt. 83, p. 4, n1]. As

   a result, there is no basis for discovery of their information concerning these clients.

   Plaintiff does not contest this assertion.

           Based on the foregoing, Plaintiff’s Motion to Compel, [Dkt. 75], is granted as to the

   named clients. Except for Apergy and Extract, Defendants are required to provide sales

   and Defendant Hooper’s written communication with the named customers for the period

   from April 8, 2019 to August 28, 2019.

                                            Conclusion

           Plaintiff is hereby ordered to describe in detail and specifically identify the

   confidential customer information and trade secret information upon which its claims are

   based. Otherwise, Defendants’ Motion for Sanctions, [Dkt. 74], is DENIED.

           Plaintiff’s Motion to Compel, [Dkt. 75], is GRANTED in part. Except for Apergy and

   Extract, Defendants are required to provide sales and Defendant Hooper’s written

   communication with the named customers for the period from April 8, 2019 to August 28,

   2019.

           The parties will bear their own attorneys fees related to these motions.

           SO ORDERED this 27th day of October, 2020.




                                                  6
